DETAILED ACTION
Claims 2-11 and 14-15 (filed 11/01/2022) have been considered in this action.  Claims 2, 7, 9-11 and 14-15 have been amended.  Claims 3-6 and 8 have been presented in the same format as previously presented.  Claims 1 and 12-13 have been previously canceled.

Response to Arguments
Applicant’s arguments, see page 5 section 2, filed 11/01/2022, with respect to objection to claim 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

Applicant’s arguments, see page 5 section 2, filed 11/01/2022, with respect to objection of claim 15 as being substantially a duplicate of claim 14 have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn.  Claim 15 offers different scope of invention by providing more specific sensor devices.

Applicant’s arguments, see page 6 paragraph 1, filed 11/01/2022, with respect to interpretation of claims 14 and 15 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims 14 and 15 under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 3, filed 11/01/2022, with respect to rejection of claims 14, 15 and 2-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 14, 15 and 2-11 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 5, filed 11/01/2022, with respect to rejection of claim 14 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/01/2022, with respect to the high pressures of the system have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the high pressures of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has argued that “The lubricant pressure that the present invention can measure is orders of magnitude higher than the gas pressure in Pavlik” and “A lubricant supply system must withstand extremely high pressures of the lubricant, thus any lubricant conduit or container within the system must have sufficient strength and rigidity to contain the lubricant. Pavlik exclusively discloses flexible containers. The flexible containers of Pavlik are unsuitable for the object of the invention disclosed in the Original Specification”.  Without actually claiming the pressures the system must withstand, it cannot be considered a distinguishing feature in order to differentiate it from the prior art of record.  Furthermore, a person having ordinary skill in the art would recognize that certain containers and connectors are rated for different pressures and environments, thus the selection of a more appropriate container that is able to withstand higher pressures is an obvious replacement, even if these features were amended into the claims.  
The examiner fails to finds the applicant’s arguments convincing regarding the appropriateness of Pavlik because “it is not in the related field of lubricant supply systems with controllers that control an amount of lubricant to dispense”, because none of these features are actually claimed in claim 14 or 15.  Nowhere is it claimed that the PLC (controller) is used to dispense lubricant, especially not a controlled amount of lubricant, in fact the claims are broad and utilize commonly-used components known to one familiar with automation and control systems for reading information from sensors and displaying that information.  Furthermore, applicant argued that Pavlik was utilized to show gas pressure and not lubricant pressure, however reference Beck was utilized to teach the use of lubricant pressure sensor for monitoring lubricant pressure, thus these arguments are not convincing.
The examiner suggests the applicant contact the examiner and schedule an interview to further prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said portable housing " in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, the examiner shall consider that there is some form of portable housing, albeit not necessarily being comprised of the remote controller unit.  

Claims 2-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially real-time” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “substantially real-time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the difference between being in real-time and being “substantially” in real-time is, nor how one of ordinary skill in the art would distinguish between the two.  Furthermore, in the field of control systems it is common for information displayed at an operator interface or human-machine interface to display information in real-time, even if the real-time nature of the data is not explicit because no reasonable person would view information concerning the current status of the system in non-real-time.  For the sake of compact prosecution, the examiner shall consider that the claims require data to be read and displayed on a display.  
Claims 2-11 are dependent upon claim 14, and thus inherit the rejection of claim 14 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 contains the limitation “said operator unit is configured to operate when powered from direct current and alternating current”.  The examiner fails to find support for this limitation in the original disclosure.  Applicant has relied on paragraph [0019] of the published version of the patent application (PGPUB) which is reproduced below:
[0019] The remote controller unit may be configured to be powered by the charger port inside a vehicle such as car or truck. Additionally, it is designed to operate using 12 VDC incoming power, but it can also be powered from a wall-mounted 120 VAC receptacle though this would require the use of a 120 VAC-to-12 VDC power adapter.

It is therefore the remote controller unit, and not the operator unit which is described as being capable of being powered by direct and alternating current (AC and DC).  The examiner can find no suggestion that the operator unit is capable of operating off both AC and DC power sources.  For the sake of compact prosecution, the examiner shall consider that some form of AC and DC power is required, but either of the operator unit or remote controller unit is powered from AC and DC power sources.  
Claims 3-10 are dependent upon claim 2, and thus inherit the rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Pavlik (US 8534120, hereinafter Pavlik) and Kroyzer et al. (US 20160330225, hereinafter Kroyzer).

In regards to claim 14, Beck teaches “A lubrication unit management system comprising: an operator unit comprises a computer...” ([0015] the lubrication system providing a computer remotely connected to the lubrication controller and including PC software loaded into the computer, the PC software and computer combination used to both simulate the lubrication system and program the lubrication system [0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275. [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.) “a remote controller unit, said remote controller unit comprising...housing element, said remote controller unit being configured for...communication with said operator unit” ([0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290; Figs. 1-2 and 4 show that lubrication controller 110 is within a housing; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275.  [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.  [0067] Here, user-programming can be accomplished two ways. The controller 110 can be programmed through the USB port 170 using the laptop computer 370 or the keypad display 260 located on the controller cover 273. There is both data logging and history reporting capability using the USB port 170 to laptop 370.) “a programmable logic controller (PLC)....a sensor assembly operationally coupled to said PLC” ([0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530) “an air supply unit operationally coupled to said remote controller unit” (Fig. 4 and [0049] A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote controller unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit) “wherein said PLC measures readings from said sensor assembly...” ([0062] As shown in FIG. 4A, the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530. As shown in FIG. 4, the at least one I/O device 350 is connected to one of the information processing systems via at least one cable connection disposed on the controller 110. As shown in FIG. 4A, the controller 110 may also include a power supply 360. The power supply 360 drives a CPU 119 and the at least one I/O device 350).
Beck fails to teach “...wherein said operator unit is a computer having a display; said remote controller unit comprising a portable housing element, said remote controller unit being configured for wireless communication with said operator unit; a programmable logic controller (PLC) arranged within said portable housing element; ...said PLC sends said readings to said operator unit, and said operator unit shows said readings on said display in substantially real-time”.
Pavlik teaches “wherein said operator unit is a computer having a display;” ([col 7 line 21] A human-machine interface (HMI) 180 provides a user the ability to interact with and control the portable flexible container integrity test device 100 and to cause the test operations to be executed in the desired manner, adjust set-points, and review results, among other things. Preferably, the HMI 180 is a touch screen, although any interface and associated input devices (keyboard, mouse, etc.) that permit interaction with the PLC 115 may be employed; [col 7 line 48] It further illustrates the device's ability to monitor and graphically display pressure in real-time, along with other device operation functions that can be selected by the touch screen. )“said remote controller unit comprising a portable housing element...a programmable logic controller (PLC) arranged within said portable housing” (Fig. 1 and [col 2 line 24] a portable flexible container integrity test device comprises a programmable logic controller (PLC), a pressure transducer in electronic communication with the PLC, a power source configured to provide electrical power to the PLC, a blower in electronic communication with the PLC, a gas delivery pathway in selective fluid communication with the blower, and a human/machine interface in electronic communication with the PLC; [col 6 line 20] The device 100 may conveniently be provided as a self contained unit for ease of portability, being enclosed within a plastic or stainless steel housing 125 supported on casters 135. The device 100 contains the PLC 115 within the housing 125. Any suitable controller that is capable of being programmed to receive and process input and measure and respond thereto may be employed as the PLC. A suitable PLC includes those sold under the Allen-Bradley name available from Rockwell Automation. The PLC 115 and other components of the device 100 requiring electrical power may be powered by a corded connection to a standard A/C outlet. To enhance the portability of the device 100, a battery 145 is preferably contained with the device housing 125 and used to provide the electric power) “said operator unit shows said readings on said display in substantially real-time” ([col 7 line 48] It further illustrates the device's ability to monitor and graphically display pressure in real-time, along with other device operation functions that can be selected by the touch screen).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck which contains a PLC controller and a  housing, with the arrangement of a PLC within a portable housing and all of the required elements to run the PLC for use as a controller as taught by Pavlik, because it would offer the obvious benefit of offering portability of the controller system of Beck.  Furthermore, Beck teaches a programmable CPU with firmware that can be altered, which is a key feature of a PLC as PLCs are well-known by persons of ordinary skill to be driven by CPUs and being programmed for the specific application they are used to control, thus the use of a PLC as the controller of Beck is known.  In fact, the very name of “programmable logic controller” suggests the functions noted by Beck, that being that the controller is programmable, so while Beck does not specifically note that a PLC is used, it can broadly be considered that the functionality described by Beck regarding the CPU are the same as those of a PLC.  Pavlik further teaches that sensor values such as pressure can be monitored and displayed on an screen of an HMI to improve a user’s ability to understand the status of the system.  It can thus be considered a simple substitution of the controller 110 with CPU 119 of Beck with the PLC of Pavlik to be contained within a portable housing as taught by Pavlik.  In addition, Pavlik also teaches that the housing for storing the CPU is portable as it is encased in a steel housing with caster wheels for moving the control unit of Pavlik, thus the modification of using the portable housing of Pavlik containing a controller (PLC) is known and would offer obvious benefits of portability.  
The combination of Beck and Pavlik fail to teach “...wherein said operator unit is a computer having a display; ... said remote controller unit being configured for wireless communication with said operator unit; ...said PLC sends said readings to said operator unit, and said operator unit shows said readings on said display in substantially real-time”
Kroyzer teaches “...wherein said operator unit is a computer having a display... said remote controller unit being configured for wireless communication with said operator unit;” ([0032] (4) a Human-Machine Interface (HMI) 132, which presents process data to a human operator and allows the operator to issue commands. These elements may communicate with each other over wired and/or wireless networks, including internet protocol (IP)-based networks over various transports. The elements may communicate over shared or disparate networks and may utilize Web protocols for communication and display of data; wherein it is well-understood that an HMI is a computer with display as it is presenting process data to a human) “...said PLC sends said readings to said operator unit, and said operator unit shows said readings on said display in substantially real-time” ([0028] An industrial control system 130, for example, as illustrated in FIG. 3, can include one or more of the following elements: [0029] (1) a supervisory computer system (e.g., SCADA 106), which gathers data on the process and sends commands to control the process; [0030] (2) one or more Programmable Logic Controllers (PLCs) 136, which are essentially small computers used to control electromechanical processes (e.g., to switch something on or off, to control a valve, etc.); [0031] (3) one or more Remote Terminal Units (RTUs) 134, which convert sensor signals to digital data and send digital data to the supervisory computer system 106; and [0032] (4) a Human-Machine Interface (HMI) 132, which presents process data to a human operator and allows the operator to issue commands. These elements may communicate with each other over wired and/or wireless networks, including internet protocol (IP)-based networks over various transports. The elements may communicate over shared or disparate networks and may utilize Web protocols for communication and display of data; [0037] the data collected may include for example at least one of: data from sensors operating within the control system 104)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication unit management system that manages lubrication using a PLC within a portable housing and operator unit and which gathers information from sensors as taught by Beck and Pavlik with the use of an operator unit that wirelessly connects to the PLC and offers display of sensor information on the display of an operator unit (HMI) as taught by Kroyzer because it would offer the obvious benefit of allowing a user to monitor the status of the process being controlled by the PLC by showing sensor information on the computer display.  Furthermore, Kroyzer notes that their teachings are intended to be integrated into other systems by suggesting “[0102] Embodiments of the disclosed subject matter are not limited to industrial process systems. Rather, one of ordinary skill in the art would readily appreciate that the method of anomaly detection can be applied to other systems as well”.  By combining these elements, it can be considered taking the known operator unit that comprises a computer and display and which wirelessly connects to a PLC for showing sensor readings on the operator unit as taught by Kroyzer, and using those elements to improve the known lubrication management system with a PLC and sensors that are contained within a portable housing in known way to achieve predictable results.

In regards to Claim 2, Beck, Pavlik and Kroyzer teach the lubricant management system as incorporated by claim 14 above.  Pavlik further teaches “The lubrication unit management system of claim I4 wherein said operator unit is configured to operate when powered from direct current and alternating current” ([col 6 line 24] The device 100 contains the PLC 115 within the housing 125. Any suitable controller that is capable of being programmed to receive and process input and measure and respond thereto may be employed as the PLC. A suitable PLC includes those sold under the Allen-Bradley name available from Rockwell Automation. The PLC 115 and other components of the device 100 requiring electrical power may be powered by a corded connection to a standard A/C outlet. To enhance the portability of the device 100, a battery 145 is preferably contained with the device housing 125 and used to provide the electric power. In such cases, an inverter 155 may also be provided to convert the battery's direct current to alternating current. Optionally, a charger may be provided within the housing 125 or otherwise be connectable to the device 100 so that the battery 145 can be recharged; wherein a battery is well-known as a DC power source).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Pavlik (US 8534120, hereinafter Pavlik), Elkin et al. (US 6123174, hereinafter Elkin), and Kroyzer et al. (US 20160330225, hereinafter Kroyzer).

In regards to claim 15, Beck teaches “A lubrication unit management system comprising: an operator unit comprises a computer...” ([0015] the lubrication system providing a computer remotely connected to the lubrication controller and including PC software loaded into the computer, the PC software and computer combination used to both simulate the lubrication system and program the lubrication system [0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275. [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.) “a remote controller unit...” ([0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290; Figs. 1-2 and 4 show that lubrication controller 110 is within a housing; [0065] The controller 110 also provides an In-Cab display 260 mounted on the front cover 273. In addition to the display 260, at least two LED status indicators 270 also mounted to the front cover 273, are provided to indicate low lubricant level and system failure. Here, the controller 110 provides 7 LED indicators and a manual lubrication push-button 275.  [0066] An at least 3 digit display 245 is provided for selecting the selected interval mode, timer operation, pump cycle and error codes. The display 260 can also be used to set up a mode of operation. The mode of operation set up includes at least one of a selection of a mode, a manual cycle and a reset system. The display 260 may also be used to obtain real time operation updates and alarm 470 notifications.  [0067] Here, user-programming can be accomplished two ways. The controller 110 can be programmed through the USB port 170 using the laptop computer 370 or the keypad display 260 located on the controller cover 273. There is both data logging and history reporting capability using the USB port 170 to laptop 370.) “a programmable logic controller (PLC)....a sensor assembly operationally coupled to said PLC, wherein said sensor assembly comprises: ...a lubricant pressure transmitter, a lubricant flow transmitter, and a solenoid valve;” ( [0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530; ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor, the flow and pressure sensors for sending feedback signals to the controller; [0061] The lubrication system 600 may further comprise at least one flow sensor 330. The at least one flow 330 sensor provides feedback signals to the controller 110 regarding the flow of lubricant; [0058] A pressure switch or transducer 345 usually located farthest away from the pump senses when the pressure has reached 1800 psig. Once the pressure is reached, the pressure switch or transducer 345 sends a signal via the pressure feedback line 346 to the controller 110 indicating that the system pressure was achieved; [0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150) “an air supply unit operationally coupled to said remote controller unit” (Fig. 4 and [0049] A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote controller unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit) “wherein said PLC continually measures ... lubricant pressure readings from the lubricant pressure transmitter, and lubricant flow readings from said lubricant flow transmitter...” ([0062] As shown in FIG. 4A, the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530. As shown in FIG. 4, the at least one I/O device 350 is connected to one of the information processing systems via at least one cable connection disposed on the controller 110. As shown in FIG. 4A, the controller 110 may also include a power supply 360. The power supply 360 drives a CPU 119 and the at least one I/O device 350).
Beck fails to teach “...wherein said operator unit is a computer having a display and a printing unit; said remote controller unit being configured for wireless communication with said operator unit; a programmable logic controller (PLC) arranged within said portable housing element; wherein said sensor assembly comprises: an air pressure transmitter...; wherein said PLC continually measures air pressure readings from said air pressure transmitter...; wherein said PLC measures readings from said sensor assembly, said PLC sends said air pressure, lubricant pressure, and lubricant flow readings to said display of said operator unit to display said readings in substantially real-time”.
Pavlik teaches “wherein said operator unit is a computer having a display and a printing unit;” ([col 7 line 21] A human-machine interface (HMI) 180 provides a user the ability to interact with and control the portable flexible container integrity test device 100 and to cause the test operations to be executed in the desired manner, adjust set-points, and review results, among other things. Preferably, the HMI 180 is a touch screen, although any interface and associated input devices (keyboard, mouse, etc.) that permit interaction with the PLC 115 may be employed; [col 7 line 29] the device 100 may include a printer)“ a programmable logic controller (PLC) arranged within said portable housing element” (Fig. 1 and [col 2 line 24] a portable flexible container integrity test device comprises a programmable logic controller (PLC), a pressure transducer in electronic communication with the PLC, a power source configured to provide electrical power to the PLC, a blower in electronic communication with the PLC, a gas delivery pathway in selective fluid communication with the blower, and a human/machine interface in electronic communication with the PLC; [col 6 line 20] The device 100 may conveniently be provided as a self contained unit for ease of portability, being enclosed within a plastic or stainless steel housing 125 supported on casters 135. The device 100 contains the PLC 115 within the housing 125. Any suitable controller that is capable of being programmed to receive and process input and measure and respond thereto may be employed as the PLC. A suitable PLC includes those sold under the Allen-Bradley name available from Rockwell Automation. The PLC 115 and other components of the device 100 requiring electrical power may be powered by a corded connection to a standard A/C outlet. To enhance the portability of the device 100, a battery 145 is preferably contained with the device housing 125 and used to provide the electric power) “wherein said PLC measures readings from said sensor assembly... to said display of said operator unit to display said readings in substantially real-time” ([col 7 line 48] It further illustrates the device's ability to monitor and graphically display pressure in real-time, along with other device operation functions that can be selected by the touch screen)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck which contains a PLC controller and a  housing, with the arrangement of a PLC within a portable housing and all of the required elements to run the PLC for use as a controller as taught by Pavlik, because it would offer the obvious benefit of offering portability of the controller system of Beck.  Furthermore, Beck teaches a programmable CPU with firmware that can be altered, which is a key feature of a PLC as PLCs are well-known by persons of ordinary skill to be driven by CPUs and being programmed for the specific application they are used to control, thus the use of a PLC as the controller of Beck is known.  In fact, the very name of “programmable logic controller” suggests the functions noted by Beck, that being that the controller is programmable, so while Beck does not specifically note that a PLC is used, it can broadly be considered that the functionality described by Beck regarding the CPU are the same as those of a PLC.  It can thus be considered a simple substitution of the controller 110 with CPU 119 of Beck with the PLC of Pavlik to be contained within a portable housing as taught by Pavlik.  Pavlik further teaches the well-known concept of sending real-time values from sensors to a display screen of an HMI, which offers the improvement of allowing a user to better understand the status of a process by monitoring its values.  In addition, Pavlik also teaches that the housing for storing the CPU is portable as it is encased in a steel housing with caster wheels for moving the control unit of Pavlik, thus the modification of using the portable housing of Pavlik containing a controller (PLC) is known and would offer obvious benefits of portability.  
The combination of Beck and Pavlik fail to teach “said remote controller unit being configured for wireless communication with said operator unit; wherein said sensor assembly comprises: an air pressure transmitter...; wherein said PLC continually measures air pressure readings from said air pressure transmitter...; wherein said PLC measures readings from said sensor assembly, said PLC sends said air pressure, lubricant pressure, and lubricant flow readings to said display of said operator unit to display said readings in substantially real-time”.
Elkin teaches “wherein said sensor assembly comprises: an air pressure transmitter...; wherein said PLC continually measures air pressure readings from said air pressure transmitter...wherein said PLC measures readings from said sensor assembly...said PLC sends said air pressure... to display said readings in substantially real-time;” ([col 3 line 12] Signals from such switches and from sensors for compressed air pressure, vacuum, and battery voltage are relayed to a central processing unit that is located in a service module installed adjacent to the container module; [col 3 line 31] Signals from the pulse flow meter and from the previously mentioned status switches and sensors are relayed to the central processor unit which operates through a service module front control panel to control the pump and valves, and to display indications of system performance to an operator. [col 10 line 6] a pressure signal from an air compressor pressure sensor (not shown) to pressure terminal 43 (FIG. 13) is sampled; [col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96; [col 11 line 27] If vacuum is detected within the 15 second span, the flow meter 78 is enabled and the Display 96 shows the quantity of oil being evacuated).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck and Pavlik with the use of an air pressure sensor signal as taught by Elkin because it would have the benefit of being able to display air pressure information relating to the transfer of oil, thus informing a user of the system status.  Beck teaches that pressurized air is used to apply energy to the lubricant pump for pumping of lubricant, and by incorporating a sensor that senses the air pressure being supplied as taught by Elkin, this would allow the system to know when adequate or inadequate air pressure is being supplied, allowing a notice to be displayed for an operator so that appropriate corrective action can be taken.  Furthermore Beck and Elkin are in the related field of oil/lubricant transfer systems thus obviating their combination.  By combining these elements, it can be considered taking the known apparatus of a pressure sensor that sends air pressure signals and alerting a user of current values of different sensors, and adding those features to the lubrication management system of Beck and Pavlik in a known way to achieve predictable results.  
The combination of Beck, Pavlik and Elkin fail to teach “said remote controller unit being configured for wireless communication with said operator unit; wherein said PLC measures readings from said sensor assembly, said PLC sends said air pressure, lubricant pressure, and lubricant flow readings to said display of said operator unit to display said readings in substantially real-time”.
Kroyzer teaches “...wherein said operator unit is a computer having a display... said remote controller unit being configured for wireless communication with said operator unit;” ([0032] (4) a Human-Machine Interface (HMI) 132, which presents process data to a human operator and allows the operator to issue commands. These elements may communicate with each other over wired and/or wireless networks, including internet protocol (IP)-based networks over various transports. The elements may communicate over shared or disparate networks and may utilize Web protocols for communication and display of data; wherein it is well-understood that an HMI is a computer with display as it is presenting process data to a human) “wherein said PLC measures readings from said sensor assembly, said PLC sends said air pressure, lubricant pressure, and lubricant flow readings to said display of said operator unit to display said readings in substantially real-time” ([0028] An industrial control system 130, for example, as illustrated in FIG. 3, can include one or more of the following elements: [0029] (1) a supervisory computer system (e.g., SCADA 106), which gathers data on the process and sends commands to control the process; [0030] (2) one or more Programmable Logic Controllers (PLCs) 136, which are essentially small computers used to control electromechanical processes (e.g., to switch something on or off, to control a valve, etc.); [0031] (3) one or more Remote Terminal Units (RTUs) 134, which convert sensor signals to digital data and send digital data to the supervisory computer system 106; and [0032] (4) a Human-Machine Interface (HMI) 132, which presents process data to a human operator and allows the operator to issue commands. These elements may communicate with each other over wired and/or wireless networks, including internet protocol (IP)-based networks over various transports. The elements may communicate over shared or disparate networks and may utilize Web protocols for communication and display of data; [0037] the data collected may include for example at least one of: data from sensors operating within the control system 104;)
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication unit management system that manages lubrication using a PLC within a portable housing and operator unit and which gathers information from sensors as taught by Beck and Pavlik with the use of an operator unit that wirelessly connects to the PLC and offers display of sensor information on the display of an operator unit (HMI) as taught by Kroyzer because it would offer the obvious benefit of allowing a user to monitor the status of the process being controlled by the PLC by showing sensor information on the computer display.  Furthermore, Kroyzer notes that their teachings are intended to be integrated into other systems by suggesting “[0102] Embodiments of the disclosed subject matter are not limited to industrial process systems. Rather, one of ordinary skill in the art would readily appreciate that the method of anomaly detection can be applied to other systems as well”.  Kyozer is teaching that various sensors can be integrated into a SCADA system that displays various sensor information on an HMI computer, the specific type of sensor utilized is inconsequential in teaching this concept, as it is well known by a person having ordinary skill in the art that SCADA systems are used to measure sensor readings and display their readings.  By combining these elements, it can be considered taking the known operator unit that comprises a computer and display and which wirelessly connects to a PLC for showing sensor readings on the operator unit as taught by Kroyzer, and using those elements to improve the known lubrication management system with a PLC and sensors that are contained within a portable housing in known way to achieve predictable results.


Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Pavlik and Kroyzer as applied to claim 2 above, and further in view of Elkin et al. (US 6123174, hereinafter Elkin).

In regards to Claim 3, Beck, Pavlik and Kroyzer teaches the lubrication management system as incorporated by claim 2 above.  
Beck further teaches “The lubrication unit management system of claim 2 wherein said sensor assembly comprises ... a lubricant pressure transmitter, a lubricant flow transmitted, and a solenoid valve” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor, the flow and pressure sensors for sending feedback signals to the controller; [0061] The lubrication system 600 may further comprise at least one flow sensor 330. The at least one flow 330 sensor provides feedback signals to the controller 110 regarding the flow of lubricant; [0058] A pressure switch or transducer 345 usually located farthest away from the pump senses when the pressure has reached 1800 psig. Once the pressure is reached, the pressure switch or transducer 345 sends a signal via the pressure feedback line 346 to the controller 110 indicating that the system pressure was achieved; [0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150).
Beck fails to teach “...an air pressure transmitter...”.
Elkin teaches “...an air pressure transmitter...” ([col 3 line 12] Signals from such switches and from sensors for compressed air pressure, vacuum, and battery voltage are relayed to a central processing unit that is located in a service module installed adjacent to the container module; [col 10 line 6] a pressure signal from an air compressor pressure sensor (not shown) to pressure terminal 43 (FIG. 13) is sampled, and if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck, Beauchamp and Pavlik with the use of an air pressure sensor signal as taught by Elkin because it would have the benefit of being able to “[col 10 line 6] if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed”.  Furthermore, Beck teaches that incorporating more sensor signals is possible when stating “[0062] The I/O device 350 is configured to interface with other information processing systems such as... a factory automation system 510...sensors 530.  Beck teaches that pressurized air is used to apply energy to the lubricant pump for pumping of lubricant, and by incorporating a sensor that senses the air pressure being supplied as taught by Elkin, this would allow the system to know when adequate or inadequate air pressure is being supplied, allowing a notice to be displayed for an operator so that appropriate corrective action can be taken.  By combining these elements, it can be considered taking the known apparatus of a pressure sensor that sends air pressure signals for alerting a user when air pressure is low, and adding those features to the lubrication management system of Beck in a known way to achieve predictable results.  

In regards to Claim 4, Beck, Pavlik, Kroyzer and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to actuate said solenoid valve upon receiving an actuation signal from said operator unit” ([0049] The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110; [0054] The controller 110 may also include a manual lube push-button 275 for actuating a manual lube cycle by an operator).  

In regards to Claim 11, Beck, Pavlik, Kroyzer and Elkin teach the lubrication management system as incorporated by claim 4 above.  Beck further teaches “The lubrication unit management system of claim 4 wherein said solenoid valve is configured to cause air to flow from said air supply unit through said remote lubrication control unit when actuated” ([0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may further include a contaminant filter 200, a pressure regulator 210 and an air line lubricator 220 respectively connected together...The air supply 160 drives the lubrication pump 120. The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Pavlik, Kroyzer and Elkin as applied to claim 4 above, and further in view of the U.S. Nuclear Regulatory Committee’s Motor-Operated Valves Course Manual Section 2.3.4 (hereinafter NRC).

In regards to Claim 5, Beck, Pavlik, Kroyzer and Elkin teach the lubrication management system as incorporated by claim 4 above.  Elkin further teaches “The lubrication unit management system of claim 4 wherein said operator unit is configured to calculate a target lubricant quantity based on user input...identification information” ([col 2 line 59] an apparatus and method that performs an oil exchange operation that automatically determines from a stored database the type and quantity of oil to inject, to minimize the possibility of supplying an erroneous type or quantity of oil; [col 4 line 40] The system additionally includes a data input port for receiving data, and a microprocessor programmed to produce selected sequences of control signals to the pump and to the electrically controlled valves in response to the flow singal and to data received at the data input port. The data received at the data input port includes identification information identifying the first receptacle, and the system additionally includes a database for correlating the identification information with a predetermined set of the sequences of control signals. The system automatically determines from a stored database the type and quantity of fluid to be injected from such identification information. In addition, the data may include operator identification information. The system apparatus selectively permits access to different ones of its sequences or procedures based upon the entered operator identification information).
Beck, Pavlik, Kroyzer and Elkin fails to teach “...valve identification information”.
NRC teaches “...valve identification information” ([page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types, thus a database having corresponding valve types with lubrication amounts can be made from the information presented by NRC).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system taught by Beck, Pavlik, Kroyzer and Elkin which contains a database that corresponds identification information to a quantity of oil to inject, with the use of a data table that corresponds various valve types to the amount of adequate lubricant for those valve types as taught by NRC because as stated by NRC “[page 2-63 col 1] Lubrication of the actuator internals is critical to the proper and sustained operation of the equipment” and “The amount of lubricant that is used in an actuator depends on the actuator size and type.  Approximate weight and volume based on actuator size and type are listed in Table 2-9”, or in other words, this table is meant to be a guide for how much lubricant should be applied to a valve in order for it to operate properly and in a sustained manner.  By using this information, the systems of Beck and Elkin can be modified to contain a database of valves with required lubricant quantity so that an operator only needs to put in the valve identifying information rather than having to remember or look up how much lubricant is required for a specific valve.  By combining these elements, one would expect to take the known data table that contains information that corresponds valve types to lubricant amount and identification information, and modify the system that uses a database that selects an amount of lubricant to apply based on identification information input by a user to include the information from the data table to achieve predictable results.

In regards to Claim 6, Beck, Pavlik, Kroyzer and Elkin and NRC teach the lubrication management system as incorporated by claim 5 above.  NRC further teaches “The lubrication unit management system of claim 5 wherein said user input valve identification information comprises valve type” ([NRC page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types).  


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Pavlik, Kroyzer and Elkin as applied to claim 3 above and further in view of Hashem (US 10459675, hereinafter Hashem).

In regards to Claim 7, Beck, Pavlik, Kroyzer and Elkin teach the lubrication management system as incorporated by claim 3 above.  
The combination of Beck, Pavlik, Kroyzer and Elkin fail to teach “The lubrication unit management system of claim 3 wherein said PLC is configured to present PLC clock seconds to the display of the operator unit, wherein the PLC clock seconds are continuously updated while there is communication between the operator unit and the remote controller unit”.
Hashem teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to present PLC clock seconds to the display of the operator unit, wherein the PLC clock seconds are continuously updated while there is communication between the operator unit and the remote controller unit” (Fig. 2 and [col 1 line 16] The present disclosure relates to a system and a method for controlling a process line using a PLC and a scalable HMI control template. A programmable logic controller (PLC) is an industrial computer control system that is used to monitor states of a set of input devices, e.g., sensors, switches, or pushbuttons, and to ultimately control the state of various valves, motors, solenoids, pumps, relays, actuators, or other output devices; [col 4 line 1] The PLC 22 of FIG. 1 is programmed with a plurality of handler modules, shown generally at 40, 140, and 240, i.e., an HMI Header Handler, a Manual Motions Screen Handler, and an Operator Prompt Handler, respectively, which collectively provide access, at each/all of the HMI devices 24, to a predetermined shared set of control functions. The shared set of control functions includes, for instance, a Sign-of-Life function 42, a cycle type/mode function 43, a home position control function 44, a fault/reset function 45, a screen name function 46, a station name function 47, and a date/time function 48 as shown and explained below with additional reference to FIGS. 2-5; [col 6 line 1] Of these control functions 42-48, shown with labels corresponding to a selected function available under a category shown on the buttons numbered 42-48 of FIG. 1, and unlike conventional fixed HMI templates, the Sign-of-Life function displayed at button 42 in FIG. 2, e.g., as a background color to an icon or logo, continuously displays the current status of communications of a given HMI device 24 with the PLC 22 and performs control actions in the event of a loss of communication between the two. Thus, PLC 22 of FIG. 1 may control a color of the Sign-of-Life function 42 displayed via the main screen of FIG. 2 to indicate the communications status at a glance...a typical PLC 22 has a digital counter with a calibrated clock cycle of 1.6 seconds. The HMI device 24 may scan or monitor communications channels between the HMI device 24 and the PLC 22 every second, e.g., via a known handshake process, or at a shorter scanning interval than that of the clock cycle of the PLC 22. Such a scan is referred to herein as an HMI scan. These results are then displayed, e.g., as a blinking and/or color-coded/green indicator on button 42 of FIG. 2 if the HMI device 24 remains connected to the PLC 22, or as a solid red indicator otherwise. If communication is interrupted during a given HMI scan, an HMI device 24 of a conventional control system will ordinarily continue to function as if active communications remain ongoing, and therefore will continue to calculate internal control values, thereby potentially accumulating error and uncertainty. While a loss of communications in such conventional systems may be visually indicated, the indication may be provided without also affecting or zeroing underlying values that are being measured or controlled).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication unit management system that displays sensors information received from a PLC on an HMI, with the inclusion that the HMI displays PLC clock seconds that are updated while communication with the PLC is active because by seeing that the clock seconds are no longer updating, an operator would know that communication between the HMI and PLC is no longer functional.  Furthermore, by providing the PLC clock seconds on the HMI, the improvement of showing additional information relating to the operation of the PLC to an operator is realized.  By combining these elements, it can be considered taking the known HMI that displays sensor information that is read by a PLC, and improving it by adding to that HMI the clock seconds of the PLC.

In regards to Claim 8, Beck, Pavlik, Kroyzer, Elkin and Hashem teach the lubrication management system as incorporated by claim 7 above.  Elkin further teaches “The lubrication unit management system of claim 7 wherein said sensor data comprises air pressure measurements, lubricant pressure measurements, and lubricant flow measurements” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96; [col 9 line 63] When the operator has selected "Auto" and pressed the Start button 102, the sequence of FIG. 4 is carried out. The CPU 130 samples the signals from the terminals in the status circuit 40 (FIG. 1); [col 3 line 44] If fully automatic operation has been selected, the computer commences status checks for low fresh oil, full waste tank, low compressed air pressure, low battery voltage, and presence of subatmospheric pneumatic pressure (vacuum) in a pump input line, displaying appropriate error messages for operator attention as necessary; wherein air pressure and pump input line pressure (lubricant pressure) are sent to the CPU so that determination can be made of those levels being adequate, thus the measured values are sent).

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Beck, Pavlik, Kroyzer, Elkin and Hashem as applied to claim 8 above, and further in view of the Dhakshinamoorthy et al. (US 20190392076, hereinafter Dhakshinamoorthy).

In regards to Claim 9, Beck, Pavlik, Kroyzer, Elkin and Hashem teach the lubrication management system as incorporated by claim 8 above.
The combination of over Beck, Pavlik, Kroyzer, Elkin and Hashem fail to teach “The lubrication unit management system of claim 8 wherein said operator unit is configured to simulate active shutdown events”.
Dhakshinamoorthy teaches “The lubrication unit management system of claim 8 wherein said operator unit is configured to simulate active shutdown events” ([0056] In another example, in a compressor, lube oil is circulated to internals of a compressor to keep the internals lubricated and functioning well. The lube oil should be, in this example, kept above 45° C. The compressor, therefore, has ESD trip logic that shuts down the compressor when the lube oil is below 45° C... a relevant logbook could inform the operator that previous operators have simulated temperature inputs above 45° C. to the low temperature ESD trip logic to prevent the logic from tripping shutdown of the compressor, achieving the same result in a different manner; [0057] As plant shutdowns can cause many issues, it is desirable to avoid shutdowns in the case that sensor readings are faulty and are approaching readings that would cause a shutdown. If it is known that a sensor is faulty and providing a reading that is approaching shutdown (e.g., if another measurement is available to indicate that the sensor is faulty), the operator could query the operator logbooks to discover how to avoid plant shutdown in this scenario, and the most relevant logbook results could inform the operator that other operators have simulated sensor inputs at healthy values to the emergency shutdown systems until the sensor is repaired or replaced; wherein if the simulated value is capable of being edited to prevent a shutdown, it would be understood to also be capable of editing to cause a shutdown).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubricant management system that uses an HMI to display information to a user with the ability to simulate values so that active shutdown of the system can be performed using the simulated values as taught by Dhakshinamoorthy because it would offer the obvious improvement of allowing a user to see the effects of shutdown without having to make real-life values realized (i.e. heating lubricant temperature beyond 45C) but instead use simulated values that trigger the shutdown, thus simplifying the process for an operator of such system.  By combining these elements, it can be considered taking the known lubrication management system of Beck, Pavlik, Kroyzer, Elkin and Hashem and improving it in a known way to achieve predictable results by incorporating the features of Dhakshinamoorthy that offers simulation of values so that shutdowns can be simulated.

In regards to Claim 10, Beck, Pavlik, Kroyzer, Elkin, Hashem and Dhakshinamoorthy teach the lubrication management system as incorporated by claim 9 above.
Pavlik further teaches “The lubrication unit management system of claim 9, wherein said display is a touchscreen display” ([col 7 line 25] Preferably, the HMI 180 is a touch screen, although any interface and associated input devices (keyboard, mouse, etc.) that permit interaction with the PLC 115 may be employed; [col 7 line 48] It further illustrates the device's ability to monitor and graphically display pressure in real-time, along with other device operation functions that can be selected by the touch screen.).  Additionally, Hashem teaches ([col 5 line 39] Each HMI device 24 may be embodied as a suitable graphical user interface, e.g., a color touch-sensitive input device having a touch-sensitive display screen 25).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116